      Case 19-02093-MBK         Doc 24    Filed 10/15/19 Entered 10/15/19 12:15:49             Desc Main
                                          Document     Page 1 of 2



                                       Meyner and Landis LLP
          reply to:                                                                                New York:
                                               Attorneys At Law                                 100 Park Avenue
       David B. Grantz
   Direct Extension: 466                     One Gateway Center                                    16th Floor
                                                  Suite 2500                                   New York, New York
Direct Dial: 973-602-3466                                                                           10017
   dgrantz@meyner.com                     Newark, New Jersey 07102                              (516) 683-0171
                                               www.meyner.com

                                                October 15, 2019

       Via Regular Mail and Electronic Filing
       Honorable Michael B. Kaplan
       United States Bankruptcy Judge for the District of New Jersey
       402 East State Street
       Trenton, N.J. 08608
                             Re: In Re High Brass Land Holdings, LLC, Case No. 19-25217-MBK
                                 High Brass Land Holdings, LLC v. Sky Manor Airport, et al.
                                 Removed Proceedings Adversary No. 19-02093
       Dear Judge Kaplan,

              This firm represents secured creditor Bank of America, N.A. (“BofA”) in connection with the
       above referenced matter. Please accept this correspondence in response to Mr. George’s October 11,
       2019 letter submitting a proposed ORDER PROVIDING FOR REFERRAL OF ADVERSARY TO
       MEDIATION (the “Proposed Order”).

              As a preliminary matter, it appears that the Proposed Order was entered by the Court this
       afternoon despite Mr. George expressly stating in his letter that “I am submitting the [Proposed
       Order] under the seven (7) day rule found at D.N.J. LBR 9013-4(d), (e), but I am NOT requesting
       immediate entry, in order to allow counsel for BOA to raise his issues with the [Proposed Order]”.
       Nevertheless, the Court entered the Proposed Order without considering BofA’s objection. After
       speaking with Your Honor’s courtroom deputy, we were advised to submit our objection
       immediately and to email a copy of the objection to chambers.

               As we advised Mr. George, BofA does not consent or approve the Proposed Order for several
       reasons. BofA consented only to the other parties mediating the issues related to the easement among
       themselves, not any other issue pending in the Adversary Proceeding, in particular BofA’s claims
       against the non-debtors on the commercial loans. So the Proposed Order broadly overreaches, as it
       appears to encompass all of the issues pending in the Adversary Proceeding and fails to carve out
       BofA’s claims against non-debtors on the commercial loan. Notably, BofA’s claims against the
       guarantors and co-borrower are fairly straightforward since BofA only seeks a judgment with respect
       to the amounts due on the matured commercial loan. Accordingly, BofA will be proceeding with its
       claims against the guarantors and co-borrower in the Adversary Proceeding this week. We advised
       Mr. George of the deficiency yet he still submitted the Proposed Order.

              Moreover, after having further discussed the matter with Mr. George and Mr. Kulback and
       consulting with BofA, BofA will not consent to participate in mediation of the issues related to the
       easement or the title issues between BofA and New Jersey Title Insurance Company d/b/a CATIC
Case 19-02093-MBK         Doc 24     Filed 10/15/19 Entered 10/15/19 12:15:49               Desc Main
                                     Document     Page 2 of 2


October 15, 2019
Page 2 of 2

(“CATIC”). If the other parties would like to mediate without BofA’s participation, BofA has no
objection, but to the extent that CATIC needs or seeks a limited release from BofA in connection
with BofA’s title claims against CATIC, then BofA will need to approve any resolution reached
among the other parties at the mediation.

        Our suggestion is that the other parties can participate in mediation and split the costs among
themselves on an equal basis, or if the parties require BofA’s limited involvement (to address the
potential limited release of the title claim against CATIC), then Debtor can pay for BofA’s share of
the mediation costs, as BofA would pass these costs along to Debtor and/or its affiliates under the
commercial loan documents in any case. BofA will not agree to be responsible for any mediation
costs and/or expenses and will not be attending the mediation proceeding. We have revised the
Proposed Order and submit same herewith, along with a copy with tracked changes for ease of
reference.

       As an aside, it appears that Mr. George has a conflict of interest, as his firm represents both
Mr. and Mrs. Merbler in the Adversary Proceeding, as well as Debtor. This conflict should be
addressed in any further discussion regarding this matter.

        If the Court would like the parties to schedule a conference call to address this matter, please
let me know the date and time and we will coordinate a call with the Court.

        Should Your Honor have any further questions or concerns, please do not hesitate to contact
our office.

                                                       Respectfully Submitted,

                                                       MEYNER AND LANDIS LLP

                                                       /s/ David B. Grantz

                                                       David B. Grantz

cc:    Jerrold S. Kulback, Esq. (via e-mail)
       William Sandelands, Esq. (via email)
       Edmond George, Esq. (via email)
